Title: Thomas Jefferson to Daniel Brent, 8 June 1817
From: Jefferson, Thomas
To: Brent, Daniel


          
            Dear Sir
            Monticello
June 8. 17.
          
          Long indulgence by your predecessors in the direction of the department of State in the privilege of getting my letters to Europe put under the same cover with their the official dispatches of the department has encoraged me to ask the same favor of you. my increasing aversion to writing will be a security against any abuse of this favor. on this ground I take the liberty of inclosing a letter to mr Gallatin, and requesting of your goodness to give it a safe passage with the dispatches of your office to that legation, and pray you to accept the assurance of my great esteem and respect.
          Th: Jefferson
        